Citation Nr: 0738674	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-12 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO\
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to or aggravated by PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The appellant had active military service from April 1985 to 
March 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the St. 
Petersburg, Florida, RO.

The appellant testified before the undersigned Veterans Law 
Judge in a hearing at the RO in July 2007, during which she 
presented additional medical records with a waiver of initial 
RO jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.

The appellant's substantive appeal to the Board included the 
issue of entitlement to service connection for pelvic 
inflammatory disease, to include whether new and material 
evidence had been received to reopen a previously-denied 
claim.  During her hearing before the Board the appellant 
formally withdrew her appeal on that issue, and the two 
remaining issues before the Board are as characterized on the 
title page.

The Board's decision on the issue of service connection for 
an acquired psychiatric disorder is set forth below.  

The issue of service connection for a gastrointestinal 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will advise the 
appellant when further action is required on her part.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.

2.  The appellant is shown to have been diagnosed during 
military service with PTSD as due to sexual assault prior to 
service.

3.  The appellant is shown to have been exposed to hazardous 
chemicals on one occasion during military service.

4.  Competent medical opinion of record states that the 
appellant currently has PTSD due in part to exposure to 
hazardous chemicals in service and due in part to aggravation 
during service of pre-service sexual trauma.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her 
disability manifested by PTSD is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the claim 
herein decided, the Board finds that all notification and 
development action needed to fairly adjudicate the merits of 
the claim has been accomplished.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2007); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The appellant has advanced two theories for service 
connection for PTSD: exposure to spilled chemicals ("OTTO 
fuel") in service with resulting health and mental problems, 
and sexual trauma in service.

The appellant's service treatment records (STR) show that she 
was treated for exposure to "OTTO fuel" in October 1986.  
The fuel reportedly splashed under the appellant's protective 
face plate, and she inhaled some of the fuel but did not 
swallow any fuel; there is no notation that the fuel entered 
the appellant's eyes. The appellant was transported to the 
hospital emergency room by ambulance, complaining of a mild 
headache.  Follow-up treatment the next day showed nothing 
remarkable.  STR show extensive treatment for a number of 
health problems, especially pelvic, both before and after the 
fuel spill, but there is no notation in STR of any medical 
problems were specifically attributed to the fuel spill.

STR also show that the appellant referred herself to a mental 
health clinic in May 1986 due to problems relating to men, 
including male coworkers, consequent to a rape prior to 
service at age 18; the interviewing psychologist noted that 
the appellant never reported the rape to her family or anyone 
else.  The psychologist diagnosed chronic mild PTSD.  

In January 1987 the same military clinical psychologist noted 
that the appellant was referred for evaluation due to 
disrespectful and inappropriate behavior (tantrum in hospital 
emergency room - appellant said that she had not been 
adequately treated for three-month history of pelvic 
disorder).  The psychologist recorded a current diagnosis of 
PTSD, existed prior to entrance (EPTE), resolving.

In February 1987 the clinical psychologist noted that the 
appellant complained of anger and hostility toward her 
command due to perceived lack of compassion and poor medical 
care.  The psychologist diagnosed PTSD, EPTE, resolved, and 
moderate histrionic personality disorder, EPTE, as manifested 
by overly dramatic and intensely expressed behavior and 
chronic disturbances in interpersonal relationships.  The 
psychologist recommended consideration for elimination from 
service due to the histrionic personality disorder.

In July 1987 the appellant refused to return to her unit in 
Hawaii because of the unit environment and complaints about 
the medical care there.  The clinical psychologist diagnosed 
histrionic personality disorder.

In September 1987 the appellant reported that she was unable 
to stand her command environment.  The psychologist stated 
the appellant had become increasingly irritable and impulsive 
and recommended the appellant be administratively discharged 
from service due to poor coping mechanism.  However, her 
current mental status was within normal limits.  The 
psychologist diagnosed severe histrionic personality 
disorder, EPTE.

The appellant was discharged in August 1993 as not meeting 
the physical standard for retention due to history of 
vertigo, dizziness and hypoglycemia.  There is nothing in her 
discharge documents showing that her psychiatric condition 
was a factor in her separation.

The appellant filed a claim for service connection for 
histrionic personality disorder in November 1997.  The RO 
denied the claim in a rating decision in September 1998 
because personality disorders are not diseases or injuries 
for VA compensation purposes.

The appellant filed the instant claim for service connection 
for "psychological problems" in September 2001.  The RO's 
July 2002 rating decision on appeal denied service connection 
for histrionic personality disorder (claimed as psychological 
problems) because PTSD had resolved during service and 
histrionic personality disorder, the only active mental 
disorder at the time of discharge, is not subject to VA 
compensation.

The appellant filed a Notice of Disagreement (NOD) in 
February 2003 stating that she should be service-connected 
for PTSD consequent to having been assaulted by the treating 
physician during military service.

The appellant had a VA PTSD examination, administered by a 
psychologist, in November 2004.  The appellant reported 
exposure to a chemical spill in service and also reported 
insensitive, degrading, and/or incompetent medical treatment 
during service.  Based on review of the claims file, review 
of the veteran's VA treatment file, and the appellant's 
presentation during interview, the examiner diagnosed PTSD 
and borderline personality traits.  The examiner specifically 
stated that the appellant's symptoms appeared most consistent 
with PTSD related at least in part to her military 
experiences, i.e. degrading treatment involving frequent 
vaginal examinations that may have exacerbated problems 
stemming from the two sexual assaults prior to service.
 
In March 2005 the appellant was examined by a private 
psychologist in support of her claim for Social Security 
Administration (SSA) disability benefits.  The appellant 
reported trauma due to the chemical spill, to which she 
attributed subsequent health and emotional problems, and she 
also reported having been raped prior to military service.  
The psychologist diagnosed chronic PTSD, panic disorder 
without agoraphobia, and pain disorder associated with both 
psychological factors and general medical condition.  The 
examiner cited sexual abuse and violent rape prior to service 
and sequelae of the chemical spill during service.

VA outpatient treatment notes from the period August 2002 
through September 2006 show that the appellant received 
regular counseling at the PTSD clinic for diagnosed chronic 
PTSD related to military sexual trauma (MST).  During 
counseling she reported having been humiliated by intrusive 
and abusive medical treatment while in service, which she 
equated to sexual assault; she also complained of lack of 
support from her military superiors.  A VA psychiatrist's 
diagnosis in June 2006 was chronic PTSD resulting from MST, 
obsessive-compulsive disorder, recurrent major depression, 
and history of dysthymia.

The appellant testified before the Board in July 2007 that 
she had no medical or emotional problems before a torpedo 
blew up in her face in service, causing fuel to enter her 
throat and eyes.  She testified that her VA therapists have 
diagnosed her with PTSD relating to the fuel spill 
specifically.  During her testimony the appellant 
specifically denied that sexual trauma had a connection with 
her PTSD. 

Based on careful review of the evidence above, the Board 
finds that the appellant has been diagnosed by multiple 
competent examiners with PTSD; accordingly, the first element 
for service connection is met.  The Board also finds that STR 
demonstrate exposure to chemicals in service, and that 
claimed stressor is verified.

In regard to MST as an in-service stressor, the evidence does 
not show, and the appellant has not alleged, that she was 
sexually assaulted in service.  However, the VA psychologist 
in November 2004 stated that the appellant's PTSD was related 
at least in part to degrading medical treatment in service 
that may have exacerbated problems stemming from sexual 
assaults prior to service; that opinion is fully consistent 
with the psychologist's progress notes in the STR.  

A medical professional's opinion based on a post-service 
examination of a veteran is not competent evidence that an 
in-service stressor occurred.  Cohen v. Brown, 10 Vet. App. 
128, 145 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  However, when the claimed PTSD stressor is sexual 
assault in service, credible supporting evidence may consist 
of a medical opinion, based on review of the evidence, that 
the assault occurred.  38 C.F.R. § 3.304(f)(3).  The Board 
accordingly finds that MST is verified as an in-service 
stressor.    

One examiner (non-VA psychologist in March 2005) has 
attributed the appellant's current PTSD at least in part to 
her exposure to chemicals in service, and two examiners have 
attributed the appellant's PTSD at least in part to MST (VA 
psychologist in November 2004 and VA psychiatrist in June 
2006).  The Board accordingly finds that the third element of 
service connection (medical evidence of nexus) is satisfied.

The Board notes at this point that the RO denied the claim in 
part because the STR shows PTSD having resolved during 
military service.  STR do show PTSD as "resolved" as of 
February 1987, and subsequent psychiatric diagnoses in STR 
cite histrionic personality disorder rather than PTSD.  
However, diagnosis of PTSD during service, whether 
"resolved" or not, is not required to establish service 
connection when, as here, there is competent current 
diagnosis, verified stressor, and competent medical evidence 
of nexus.   

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence is at least in equipoise, and the 
benefit-of-the-doubt rule applies.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board 
accordingly finds that the claim of service connection for 
PTSD must be allowed.  


ORDER

Service connection for PTSD is granted.


REMAND

The appellant initially claimed direct service connection for 
her gastrointestinal disorder, variously diagnosed as 
gastroesophageal reflux disease and irritable bowel syndrome.  
The RO's adjudication to date (rating decision, SOC and SSOC) 
has addressed direct service connection only.

However, in her testimony before the Board in July 2007 the 
appellant articulated the theory that her gastrointestinal 
disorder was due to or aggravated by her PTSD.  As the 
Board's action above grants service connection for PTSD, the 
appellant has raised a claim for secondary service 
connection.

Additional disability is compensable when a nonservice-
connected disability is aggravated by a service-connected 
disability.  In such a case, the evaluation assigned is based 
on the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
appellant has accordingly articulated a valid theory of 
entitlement that has not yet been adjudicated by the RO.

VA has a duty to consider a claim under all theories of 
entitlement and must fully and sympathetically develop a 
veteran's claim to its optimum.  Moody v. Principi, 360 F.3d 
1306, 1310 (Fed. Cir. 2004).  An appellant's alternative 
theories of entitlement to service connection are encompassed 
within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 
307 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 
474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).

VA's duty to assist attaches to the investigation of all 
possible in-service causes of a disability, including those 
unknown to the veteran.  Schroeder v. West, 212 F.3d 1265, 
1271 (Fed. Cir. 2000).  

The Board accordingly finds that medical examination is 
required at this point to determine whether the appellant has 
a gastrointestinal disorder due to or aggravated by her 
service-connected PTSD.  See 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  

In a related matter, the appellant had a VA medical 
examination in November 2004 in which the examination report 
is ambiguous as to whether the examiner had the appellant's 
STR for review.  The introductory remarks state that the 
claims file was to be sent to the examiner, but the 
examination report states that the appellant's claims file 
was not available to the examiner; at some point the word 
"not" was blacked out in felt-tip pen by an unknown hand.  
The examination report does not cite the STR and thus does 
not demonstrate that the examiner actually had access to the 
STR.  

Accordingly, on reexamination the examiner should 
specifically indicate that the claims file (including STR) 
was available and reviewed, and should state an opinion as to 
whether it is at least as likely as not that the appellant's 
STR show a gastrointestinal disorder during military service 
that developed into a chronic disorder post-service.

The appellant is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the appellant fails to report to the scheduled 
examination, the RO should obtain and associate with the 
claims file copy(ies) of the notice(s) of the examination 
sent to her by the pertinent VA medical facility at which the 
examination is to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant 
for VA examination by a physician 
specializing in gastrointestinal medicine 
at an appropriate medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the appellant, and the examiner should 
indicate in the report that the entire 
file, including STR, was reviewed.  

The examination report should include 
discussion of the appellant's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically identify any 
current gastrointestinal disorder, and 
should indicate whether it is at least as 
likely as not that the appellant has a 
gastrointestinal disorder that is related 
to a gastrointestinal disorder in service.

The examiner should also indicate whether 
it is at least as likely as not that the 
appellant has a gastrointestinal disorder 
that is aggravated by the service-
connected PTSD.  If so, the examiner 
should indicate the degree of disability 
attributable to the PTSD versus the 
natural progression of the disorder; if 
the examiner cannot provide such an 
opinion without resorting to speculation 
he or she should so indicate.

For any gastrointestinal disorder that the 
examiner identifies as being associated 
with military service or with the service-
connected PTSD, the examiner should 
identify the approximate date of onset of 
the disorder and the current severity of 
the disorder, stated in terms conforming 
to the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).

2.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the appellant's claim 
for service connection in light of all 
pertinent evidence and legal authority.  

4.  If the benefit sought on appeal is 
not granted, the RO should furnish to the 
veteran and her representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The appellant need take no action unless otherwise notified, 
but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


